Fourth Court of Appeals
                                San Antonio, Texas
                                      October 29, 2014

                                    No. 04-14-00414-CV

Whitney BREWSTER, In her capacity as executive director of The Texas Department of Motor
                                      Vehicles,
                                      Appellant

                                             v.

       Drew ROICKI and Richard Roicki As Successors in Interest to Pinnacle Motors,
                                     Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-06565
                         Honorable Richard Price, Judge Presiding


                                      ORDER
        Appellee's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to October 30, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court